Mr. Justice Jones
concurs. I concur in affirming the judgment of the Circuit Court in these cases. The act of Congress known as the “Wilson Act,” quoted in the opinion of Mr. Justice Pope, expressly leaves intoxicating liquors within the control of the police power of the State, “upon their arrival in said State.” Tn Rhodes v. Iowa, 170 U. S., 412, reaffirmed in Vance v. Vandercook Co., 170 U. S., 438, the Supreme Court of the United States has construed “arrival in the State,” in this act, to mean “arrival at the point of destination and delivery to the consignee.” Let us assume that the police power of the State can only operate *226upon an article of interstate commerce after it ceases to be such in an interstate commerce transaction. .. When is an interstate commerce transaction as to intoxicating liquors consummated? Manifestly when such article is delivered to the consignee. In the case before us it is admitted that the whiskey was actually delivered into the hands of the buyers in North Carolina. The non-resident seller made no interstate shipment. The whiskey sold, so far as the non-resident was concerned, reached its destination when the buyers received it. Even if such a transaction between citizens of this State and a citizen of North Carolina could be called an interstate commerce transaction, it was consummated by actual delivery in North Carolina. The moment, therefore, that the whiskey in the actual custody of its owner, a citizen of this State, entered the territory or jurisdiction of this State, it became subject to the operation of the police power of the State, the commercial power of the United States having yielded its grasp when the interstate transaction was consummated by delivery. Suppose a common carrier had delivered this whiskey to the defendants at a station on or near the State line, could it be fairly contended that the whiskey had not reached it destination, because the owners in actual possession contemplated carrying it through Chesterfield County to their residences in Darlington County? Such a view would make easy the illicit1 traffic in intoxicating liquors, especially in border counties; for under the cover of darkness evil men could travel the country loaded with such liquors, and if an actual sale could not be proven, escape all risk under the plea of “personal use.” It is surely within the police power of the State to prohibit the hauling and handling of contraband liquors in the night time, as a means to prevent or make more difficult illicit traffic under cover of night. Admitting that the State cannot confiscate as contraband intoxicating liquors, imported for personal use, while in the control and protection of interstate commerce, undoubtedly the State may declare such liquors contraband for failure to comply with State regulations, after such arti*227cíes are received by the importer in this State, for then interstate commerce control ends. Whether such State regulations are reasonable, as applied after the liquor ceases to be an article in interstate commerce, is a question not appertaining to the commercial power, but to the police power, if, indeed, any legislation, not void on constitutional grounds, can in this State be declared void merely on the ground of unreasonableness. We are not called upon in this case to say whether the dispensary law should be read SO' as to give the importer for personal use a reasonable time, after receipt of the imported liquor, in which to comply with State regulations, so as to prevent such article from being regarded as contraband, in view of the provision that “persons having liquor which they wish to keep for their own use may throw the protection of the law around the same by furnishing an inventory of the quantity and kinds to the State commissioner, and applying for certificates to affix thereto.” The defendants made no such defense; and if they had, the question would be one, not under the commercial power of the United States, but under the police power of the State. Appellants stand or fall on the question whether section 37 of the dispensary law is void, as applied to the admitted facts in this case, as against the interstate commerce clause of the United States Constitution. As to this question, I have endeavored to show that such clause has no application in this case. Bona ñde importers for personal use, as well as importing illicit traffickers under the guise of “personal use,” must comply with State regulations when they attach under its police power, or take the consequences. If these views are correct, the Circuit Court committed no- reversible error in modifying defendants’ requests to charge and in his refusal to charge certain requests, touching interstate commerce. Appellants admit that they were hauling and handling intoxicating liquors in the night time in this State without compliance with the regulation of the dispensary law, after the actual receipt by them of such liquors. Under these circumstances, such liquor was contraband.